                              Case 3:20-cv-00033 Document 1-3 Filed 02/05/20 Page 1 of 2




                                                                                Juan Ignacio Jimenez-Ramos, TransMex, Inc., S.A. de C.V.,
  Rosa Chavira
                                                                                Swift Transportation Services, LLC
                                               El Paso




Victor Bieganowski, 801 Myrtle Avenue, Ste. 100, El Paso, Texas 79901           Carlos Rincon and Sergio E. Chavez, Rincon Law Group, P.C.,
915-264-1800                                                                    1014 N. Mesa, Suite 200, El Paso, Texas 79902, 915-532-6800




                                                                                                    X


                           X                                                                                                                  x

                                                                                                           x




                          x




                  x


                                28 U.S.C. 1332, 1441, 1446

                                 personal injury involving an alleged vehicular accident
                                                                                           200,000 ­ 1,000,000
                                                                                                                                       x
Case 3:20-cv-00033 Document 1-3 Filed 02/05/20 Page 2 of 2
